

114 S806 RS: Drug Free Commercial Driver Act of 2015
U.S. Senate
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 404114th CONGRESS2d SessionS. 806[Report No. 114–232]IN THE SENATE OF THE UNITED STATESMarch 19, 2015Mr. Boozman (for himself, Mr. Manchin, Ms. Heitkamp, Mrs. Fischer, Ms. Baldwin, Mr. Moran, and Mr. Johnson) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationMarch 28, 2016Reported, under authority of the order of the Senate of March 17, 2016,  by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend section 31306 of title 49, United States Code, to recognize hair as an alternative
			 specimen for preemployment and random controlled substances testing of
			 commercial motor vehicle drivers and for other purposes.
	
 1.Short titleThis Act may be cited as the Drug Free Commercial Driver Act of 2015. 2.Authorization of hair testing as an acceptable procedure for preemployment and random controlled substance testsSection 31306 of title 49, United States Code, is amended—
 (1)in subsection (b)(1)—
 (A)by redesignating subparagraph (B) as subparagraph (C); and
 (B)in subparagraph (A), by striking The regulations shall permit such motor carriers to conduct preemployment testing of such employees for the use of alcohol. and inserting the following:
					
 (B)The regulations prescribed under subparagraph (A) shall permit motor carriers—
 (i)to conduct preemployment testing of commercial motor vehicle operators for the use of alcohol; and
 (ii)to use hair testing as an acceptable alternative to urinalysis—
 (I)in conducting preemployment screening for the use of a controlled substance; and
 (II)in conducting random screening for the use of a controlled substance by individuals who were subject to preemployment screening.;
				and
 (2)in subsection (c)(2)—
 (A)in subparagraph (B), by striking and at the end;
 (B)in subparagraph (C), by inserting and after the semicolon; and
 (C)by adding at the end the following:
					
 (D)laboratory protocols and cut-off levels for hair testing to detect the use of a controlled substance;.
				3.Exemption from
			 mandatory urinalysis
			(a)In
 generalAny motor carrier that demonstrates, to the satisfaction of the Administrator of the Federal Motor Carrier Safety Administration, that it can carry out an applicable hair testing program, consistent with generally accepted industry standards, to detect the use of a controlled substance by commercial motor vehicle operators, may apply to the Administrator for an exemption from the mandatory urinalysis testing requirements set forth in subpart C of part 382 of title 49, Code of Federal Regulations until a final rule is issued implementing the amendments made by section 2.
 (b)Evaluation of applicationsIn evaluating applications for exemptions under subsection (a), the Administrator shall determine if the applicant’s testing program employs procedures and protections similar to fleets that have carried out hair testing programs for at least 1 year. A testing program may not receive an exemption under subsection (a) unless it uses a laboratory—
 (1)whose hair testing assays have been cleared by the Food and Drug Administration under section 510(k) of the Federal Food, Drug and Cosmetic Act (21 U.S.C. 360(k)); and
 (2)has obtained laboratory accreditation for hair testing from the College of American Pathologists. (c)Reporting requirementAny motor carrier that is granted an exemption under subsection (a) shall submit records to the national clearinghouse established under section 31306a of title 49, United States Code, relating to all positive test results and test refusals from the hair testing program described in that subsection.
 4.Guidelines for hair testingNot later than 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services shall issue scientific and technical guidelines for hair testing as a method of detecting the use of a controlled substance for purposes of section 31306 of title 49, United States Code, as amended by section 2.
		5.Annual report to
 CongressThe Secretary of Transportation shall submit an annual report to Congress that—
 (1)summarizes the results of preemployment and random drug testing using both hair testing and urinalysis;
 (2)evaluates the efficacy of each method; and
 (3)determines which method provides the most accurate means of detecting the use of controlled substances over time.
	
 1.Short titleThis Act may be cited as the Drug Free Commercial Driver Act of 2015. 2.Authorization of hair testing as an acceptable procedure for preemployment and random controlled substance testsSection 31306 of title 49, United States Code, is amended—
 (1)in subsection (b)(1)—
 (A)by redesignating subparagraph (B) as subparagraph (C); and
 (B)in subparagraph (A), by striking The regulations shall permit such motor carriers to conduct preemployment testing of such employees for the use of alcohol. and inserting the following:
					
 (B)The regulations prescribed under subparagraph (A) shall permit motor carriers—
 (i)to conduct preemployment testing of commercial motor vehicle operators for the use of alcohol; and
 (ii)to use hair testing as an acceptable alternative to urinalysis—
 (I)in conducting preemployment screening for the use of a controlled substance; and
 (II)in conducting random screening for the use of a controlled substance by individuals who were subject to preemployment screening.;
				and
 (2)in subsection (c)(2)—
 (A)in subparagraph (B), by striking and at the end;
 (B)in subparagraph (C), by inserting and after the semicolon; and
 (C)by adding at the end the following:
					
 (D)laboratory protocols and cut-off levels for hair testing to detect the use of a controlled substance;.
				3.Exemption from
			 mandatory urinalysis
			(a)In
 generalAny motor carrier that demonstrates, to the satisfaction of the Administrator of the Federal Motor Carrier Safety Administration, that it can carry out an applicable hair testing program, consistent with generally accepted industry standards, to detect the use of a controlled substance by commercial motor vehicle operators, may apply to the Administrator for an exemption from the mandatory urinalysis testing requirements set forth in subpart C of part 382 of title 49, Code of Federal Regulations until a final rule is issued implementing the amendments made by section 2.
			(b)Evaluation of applications
 (1)In generalIn evaluating an application for an exemption under subsection (a), the Administrator shall determine if the applicant’s testing program employs procedures and protections similar to fleets that have carried out hair testing programs for at least 1 year.
 (2)RequirementsA testing program may not receive an exemption under subsection (a) unless the applicable testing laboratories—
 (A)have obtained laboratory accreditation specific to hair testing from an accrediting body, compliant with international or other Federal standards as appropriate, such as the College of American Pathologists; and
 (B)utilize hair testing assays that have been cleared by the Food and Drug Administration under section 510(k) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360(k)).
					(c)Reporting
 requirementAny motor carrier that is granted an exemption under subsection (a) shall submit records to the national clearinghouse established under section 31306a of title 49, United States Code, relating to all positive test results and test refusals from the hair testing program described in that subsection.
 4.Guidelines for hair testingNot later than 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services shall issue scientific and technical guidelines for hair testing as a method of detecting the use of a controlled substance for purposes of section 31306 of title 49, United States Code, as amended by section 2. When issuing the scientific and technical guidelines, the Secretary may consider differentiating between exposure to and usage of various controlled substances.
		5.Annual report to
 CongressThe Secretary of Transportation shall submit an annual report to Congress that—
 (1)summarizes the results of preemployment and random drug testing using both hair testing and urinalysis;
 (2)evaluates the efficacy of each method; and
 (3)determines which method provides the most accurate means of detecting the use of controlled substances over time.March 28, 2016Reported with an amendment